Citation Nr: 1730091	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  09-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DM II).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served honorably on active duty service in the Army from February 1964 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

Although the Veteran requested and was scheduled to appear at a Board video conference hearing before a Veterans Law Judge in January 2016, he subsequently notified VA that he wished to cancel the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

In December 2014 and March 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms no greater than mild, incomplete paralysis of the sciatic nerve.

2.  Throughout the period on appeal, the Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms no greater than mild, incomplete paralysis of the sciatic nerve.

3.  Resolving reasonable doubt in favor of the Veteran, his hypertension was aggravated by his service-connected DM II.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8599-8521, 8520, 8526 (2016).

2.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.124a, Diagnostic Codes 8599-8521, 8520, 8526 (2016).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity and in excess of 10 percent for peripheral neuropathy of the left lower extremity.

The Veteran contends that his service-connected bilateral peripheral neuropathy has increased in severity and is greater than the current 10 percent ratings contemplate.

His service-connected peripheral neuropathy of the right and left lower extremities has been evaluated under DC 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Under DC 8521, paralysis of the external popliteal nerve (common peroneal), the Veteran's current 10 percent rating requires mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis.  A 30 percent rating requires severe incomplete paralysis.  The maximum schedular 40 percent rating requires complete paralysis of the nerve.


Here, however, as will be discussed below, because the Veteran was diagnosed with incomplete paralysis of the anterior crural nerve (femoral) during a December 2011 VA examination, and because the rating percentages are the same as for peripheral neuropathy of the external popliteal nerve, the Board will consider whether a higher disability rating is warranted under DC 8526.  

Further, because he was diagnosed with incomplete paralysis of the sciatic nerve during a January 2017 examination (in which the examiner opined that the femoral nerve had normal findings), the Board will also consider whether a higher disability rating is warranted under DC 8520.  Under this diagnostic code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis.  A 60 percent rating requires incomplete paralysis, severe, with marked muscular atrophy.  The highest schedular rating, 80 percent, requires complete paralysis.  

The Board finds that the competent, credible, and probative evidence fails to support the Veteran's claim for a disability rating in excess of 10 percent for peripheral neuropathy of the right or left lower extremity under any applicable diagnostic code.  

As noted above, mild incomplete paralysis under DCs 8521, 8526 and 8520 warrant no greater than a 10 percent rating, and when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

During his September 2006 VA neurological examination, the Veteran complained of a burning sensation in his toes, worse with activity, and a cold feeling in the feet.  The examiner found that he had a decreased dull/sharp discrimination on the feet and distal lower legs bilaterally; reflexes were normal.  During the September 2007 VA examination, he demonstrated paresthesias, dysesthesias, and other sensory abnormalities, including hypersensation in both lower extremities, mainly below the calf level, otherwise normal sensation in the bilateral lower extremities by monofilament test.  Muscle mass in the bilateral lower extremities was normal, without atrophy, and strength was also normal, as were reflexes.    
During the December 2011 VA examination, the examiner noted complaints mild paresthesias and numbness.  Sensation to light touch and vibration sense was decreased, as was ankle and knee reflexes.  All other findings were within normal limits.  The Veteran had no lower extremities intermittent pain, mild right lower extremity and moderate left lower extremity paresthesias and/or dysesthesias (wholly sensory), mild right lower extremity numbness and moderate left lower extremity numbness.  The VA examiner diagnosed him with bilateral femoral nerve mild, incomplete paralysis and said the condition would impact his ability to work because he would have difficulty climbing up/down and maintaining balance and gait mechanics for walking distances greater than 50-100 feet with pauses.  

Finally, the during the January 2017 VA examination, the Veteran said that, while he was having more difficulty walking and driving due to more numbness in his feet, his condition was "about the same."  He also reported burning and tingling in the feet and balance issues.  The examiner found that he had mild, intermittent pain, mild paresthesias/dysesthesias and mild numbness in the bilateral lower extremities.  Strength, deep tendon reflexes of knees and ankles, light touch/monofilament testing for bilateral knees and ankles, and position sense were all normal.  However, light touch/monofilament testing was decreased in the bilateral feet and toes, and vibration, as well as cold sensation, was decreased in the bilateral lower extremities.  There was no muscle atrophy.  He said the femoral nerve was normal and diagnosed mild incomplete paralysis bilaterally of the sciatic nerve; he said the Veteran had sensory symptoms with no evidence of muscle atrophy, but slight weakness of ankle strength.  He also diagnosed the Veteran as having diabetic peripheral neuropathy of the lower extremities, noting that the condition was documented as secondary to DM II and, thus, should not be characterized simply as peripheral neuropathy.   

There are no VA or private treatment reports that contradict these findings.

Accordingly, as based on the aforementioned findings, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right or left lower extremity have not been met. In sum, they demonstrate a rather consistent history of the neurologic conditions.  While the conditions result in mostly sensory findings, the evidence does not suggest a moderate, moderately severe, or severe disability picture.  

B.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM II.

The Veteran contends that he developed hypertension as a result of his now service-connected DM II.  Alternatively, he claims that his hypertension was aggravated by DM II.

A disability may be service-connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current hypertension was caused or aggravated by his service-connected DM II.  

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  Note (1) to Diagnostic Code 7107 states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

During a VA hypertension examination in April 2010, the examiner noted that the Veteran had been diagnosed with hypertension about 15-20 years earlier, about the same time he was diagnosed with DM II.  On examination, however, he displayed no symptoms.  Blood pressure readings were 102/67, 100/60 and 104/59.  The examiner found no evidence of hypertension and opined that the disease was less likely than not caused by DM II.  He explained that the Veteran's blood pressure was well controlled showing no evidence of aggravation caused by DM II.  Significantly, however, he added that, based on the history given, his blood pressure was borderline at the time he was diagnosed with diabetes and there was no evidence of diabetic nephropathy to indicate a possible secondary cause of his hypertension.  As noted above, by the January 2017 peripheral neuropathy examiner, the Veteran's history and treatment records clearly demonstrate that his peripheral neuropathy was a result of DM II, and thus, he was diagnosed with diabetic peripheral neuropathy of the lower extremities.

Because the examiner did not provide an opinion on whether his hypertension was aggravated by DM II, the Veteran was afforded a second VA hypertension  examination in January 2017.  His blood pressure readings at that time were 162/83, 127/77 and 145/85.  There were no other pertinent physical findings or complications.  The examiner opined that his hypertension was less likely than not the result of his DM II, stating that hypertension had been diagnosed prior to DM II and said that the Veteran did not have diabetic peripheral neuropathy, which he said would "contribute to management difficulties with hypertension."  He also opined that there was no evidence that hypertension had been aggravated by DM II, as his disease had been maintained on oral medications with good control, and again opined that there was no evidence of diabetic neuropathy.  

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is evidence both for and against the claim.  While the evidence does not show that diabetes causes hypertension, there is evidence to suggest that his diabetes-related peripheral neuropathy causes difficulty with the management of hypertension.  On the other hand, there are also contrary opinions suggesting that diabetes does not aggravate hypertension.  Given such, the Board finds that, because the probative and competent evidence is in equipoise, service connection for hypertension, secondary to DM II, is warranted.  




ORDER

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Service connection for hypertension as secondary to DM II is granted.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


